Order entered March 29, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01493-CV

                              DARLENE C. AMRHEIN, Appellant

                                                 V.

    PROSPERITY BANK, JO'EL DOE, KEENA CLIFTON, AND NAOMI THAMES,
                               Appellees

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-05352-2016

                                             ORDER
       By order dated March 20, 2019, we abated the deadlines for appellant to file her amended

designation of the reporter’s record and for the reporter to file the record pending the trial court’s

hearing on the reporter’s contest to appellant’s statement of inability to afford costs. As directed

to do so by our March 20th order, Collin County District Clerk Lynne Finley has filed a

supplemental clerk’s record containing a copy of the trial court’s order on the contest. The order

sustains the contest and finds appellant not indigent.

       Although we abated the deadline for the filing of the amended designation, appellant filed

the amended designation on March 26, 2019. Accordingly, based on the trial court’s ruling, we

ORDER appellant to file, no later than April 9, 2019, written verification she has paid or made
arrangements to pay for the designated record. If payment arrangements or payment in full is

made, the reporter shall file the record no later than May 9, 2019. If appellant fails to file the

requested verification, the appeal may be submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

       We DENY appellees’ March 28, 2019 motion to modify the March 7th order as moot.

       We DIRECT the Clerk of the Court to send a copy of this order to Sheri J. Vecera,

Official Court Reporter for the 199th Judicial District Court, and the parties.



                                                      /s/     BILL WHITEHILL
                                                              JUSTICE